DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 25-28 are rejected under 35 U.S.C. 102(a)(1) and/or §102(a)2) as being anticipated by Fiedler (U.S. Patent No. 9,555,935, cited by applicant).
Fiedler (‘935) discloses a buckle assembly (1, see Figs. 1-5B) comprising:
a first buckle component (2) comprising a locked portion (21); 
a second buckle component (3) comprising a locking portion (41) configured to cooperate with the locked portion, the locking portion (41) engaging with the locked portion (21)  along a lateral direction (X) of the buckle assembly when the second buckle component (3) is mated with the first buckle component (2) along a mating direction (Y); and
an operating component (4) partially embedded in the second buckle component (3) and partially exposed out of the second buckle component (3, See Fig. 3A), the operating component (4) being configured to cooperate (e.g., as described in at least col. 6, lines 28-45) with the locking portion (41) and slidable (in the Y direction) relative to the second buckle component (3), the operating component (4) driving the locking portion (41) to move away (as depicted in Fig. 4E, and described at least in col. 7, lines 4-18) from the locked portion (21) for disengaging 
(concerning claim 2) the locked portion (21) is located at a front surface (shown in at least Fig. 2) of the first buckle component (2);
(concerning claim 25) a first magnetic structure (22) and a second magnetic structure (32 and/or 34), the first magnetic structure (22) being disposed on the first buckle component (2), the second magnetic structure (32 and/or 34) being disposed on the second buckle component (3), and the first magnetic structure magnetically attracting or repelling the second magnetic structure during the mating process (as described in at least col. 8, lines 14-60) of the first buckle component (2) and the second buckle component (3);
(concerning claim 26) a first embedding chamber (chamber by which magnet 22 is occupied therein) is formed on the first buckle component (2), a second embedding chamber (chamber by which magnet 32 is occupied therein) is formed on the second buckle component (3), the first magnetic structure is embedded into the first embedding chamber, and the second magnetic structure is embedded into the second embedding chamber;
(concerning claim 27) the first embedding chamber is aligned with the second embedding chamber along the mating direction (X, as depicted in at least Fig 4B); and 
(concerning claim 28) a mating hole (30) is formed on the second buckle component (3) and for allowing the locked portion (21) to pass therethrough (as depicted in Fig 4D).

Claims 1-4, 9, 14, 16, 31 and 32 are rejected under 35 U.S.C. 102(a)(1) and/or §102(a)2) as being anticipated by Kaneko (U.S. Patent Publication No. 2015/0327631 A1).
Kaneko (‘631) discloses a buckle assembly (e.g., 10, see at least Figs. 1-14B) comprising:
a first buckle component (14) comprising a locked portion (22); 
a second buckle component (16) comprising a locking portion (37, 36) configured to cooperate with the locked portion (22), the locking portion (37, 36) engaging with the locked portion (22) along a lateral direction (i.e., in a direction of pressing portions 34, 34 pressed toward each other, as described in at least paragraphs [0042] and [0043]) of the buckle assembly when the second buckle component (16) is mated with the first buckle component (14) along a mating direction (as described in at least paragraph [0047]); and

(concerning claim 2) the locked portion (22) is located at a front surface (shown in at least Fig. 2) of the first buckle component (14);
(concerning claim 3) the locking portion (37, 36) is a resilient structure (i.e., portions 36 are “elastic body portions 36”, paragraph [0041]), and the operating component (34) resiliently deforms (“… portions 36 are configured to relatively easily bend and thus be elastically deformable …”, paragraph [0042]) the locking portion (37, 36) for disengaging the locking portion from the locked portion (22) during the sliding movement of the operating component (34) relative to the second buckle component (16);
(concerning claim 4) the locking portion comprises a resilient arm (36) and a locking head (37) connected (i.e., integrally connected) to the resilient arm (36), the resilient arm (36) is configured to cooperate with the operating component (sliding of 34 by pressing 34, 34 which cooperate to bend arms 36, and as described in at least paragraph [0048]), the locking head (37) is configured to engage with the locked portion (22), the resilient arm is biased to engage (as shown in Fig. 8B) the locking head (37) with the locked portion (22), and the operating component (34) resiliently deforms (as demonstrated in Fig. 9A) the resilient arm (36) for disengaging the locking head (37) from the locked portion (22) during the sliding movement of the operating component (34) relative to the second buckle component (16; and as described in paragraph [0049]);
(concerning claim 9) the locking portion (37, 36) is detachably connected to the second buckle component (16; where assembly 30 which includes 36, 37, 34 are shown detached from the second buckle component 16 in Fig. 4, and such that since assembly 30 is made of 
(concerning claim 14) the locked portion (22) comprises an abutting structure (22c) and a locked structure (22a), the abutting structure (22c) abuts against the locking head (37, as shown in Fig. 8B) to resiliently deform the resilient arm during a mating process (see at least lines 1-20 of paragraph [0047]) of the first buckle component (14) and the second buckle component (16), the locked structure is configured to engage with the locking head, and the operating component resiliently deforms the resilient arm for disengaging the locking head from the locked structure during the sliding movement of the operating component relative to the second buckle component (see paragraph [0048]);
(concerning claim 16) the locked structure is an enclosed recess (22b, Fig. 7b), and the locking head (37) is configured to engage with the enclosed recess (as shown in Fig 8B);
(concerning claim 28) a mating hole (26a, Fig. 3B) is formed on the second buckle component (16) and for allowing the locked portion (22) to pass therethrough (as demonstrated in Fig 7B);
(concerning claim 31) a restraining protrusion (42a) protrudes from the operating component (34), the second buckle component (16) comprises a restraining block (portions that includes 26d) for cooperating with the restraining protrusion (as shown in Figs. 8A and 10A), and the second buckle component (16) blocks the operating component (34) by abutment of the restraining block (26d) and the restraining protrusion (42a) for preventing disengagement of the operating component and the second buckle component (as demonstrated in Figs. 8A and 10A); and
(concerning claim 32) one of the first buckle component and the second buckle component is a male buckle (14), and another of the first buckle component and the second buckle component is a female buckle (16).

Allowable Subject Matter
Claims 5-8, 10-13, 15, 17-24, 29, 30, and 33-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073.  The examiner can normally be reached on m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Sandy/Primary Examiner, Art Unit 3677